PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


STEVEN LANG KANAI,                    
             Petitioner-Appellee,
              v.
JOHN M. MCHUGH, Secretary of
the Army,
           Respondent-Appellant.
                                          No. 10-6086
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION; AMERICAN FRIENDS
SERVICE COMMITTEE; CENTER ON
CONSCIENCE AND WAR; AMERICAN
CIVIL LIBERTIES UNION OF
MARYLAND, INCORPORATED,
       Amici Supporting Petitioner.
                                      
       Appeal from the United States District Court
        for the District of Maryland, at Greenbelt.
         Peter J. Messitte, Senior District Judge.
                   (8:09-cv-01597-PJM)

                Argued: December 9, 2010

                  Decided: March 4, 2011

      Before NIEMEYER, DUNCAN, and KEENAN,
                   Circuit Judges.
2                    KANAI v. MCHUGH
Reversed and remanded by published opinion. Judge Keenan
wrote the opinion, in which Judge Niemeyer and Judge Dun-
can joined.


                       COUNSEL

ARGUED: Joshua Paul Waldman, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appel-
lant. Daniel Bernard Abrahams, BROWN RUDNICK, LLP,
Washington, D.C., for Appellee. ON BRIEF: Tony West,
Assistant Attorney General, Anthony J. Steinmeyer, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Rod J. Rosenstein, United States Attorney, Baltimore, Mary-
land, for Appellant. Howard A. Wolf-Rodda, BROWN RUD-
NICK, LLP, Washington, D.C., for Appellee. Ward B. Coe
III, GALLAGHER EVELIUS & JONES LLP, Baltimore,
Maryland; Deborah A. Jeon, AMERICAN CIVIL LIBER-
TIES UNION OF MARYLAND, Baltimore, Maryland; Vera
M. Scanlon, BELDOCK LEVINE & HOFFMAN LLP, New
York, New York; Deborah H. Karpatkin, New York, New
York; Daniel Mach, AMERICAN CIVIL LIBERTIES
UNION FOUNDATION, Washington, D.C., for Amici
Curiae American Civil Liberties Union Foundation and
American Civil Liberties Union of Maryland. J. E. McNeil,
Daniel O’Connor, CENTER ON CONSCIENCE & WAR,
Washington, D.C., for Amici Curiae American Friends Ser-
vice Committee and Center on Conscience and War.


                        OPINION

KEENAN, Circuit Judge:

  Steven L. Kanai, a cadet in his final year at the United
States Military Academy at West Point, New York (West
Point), sought discharge from the United States Army (the
                          KANAI v. MCHUGH                               3
Army) as a conscientious objector.1 The Department of the
Army Conscientious Objector Board (the Army Board)
denied Kanai’s application for discharge, finding that Kanai
had not demonstrated sincerely-held views entitling him to be
classified as a conscientious objector.

   After the Army Board’s decision, the Army relieved Kanai
from active duty as a West Point Cadet.2 Kanai returned to his
home in Maryland, where he filed a petition for a writ of
habeas corpus in the United States District Court for the Dis-
trict of Maryland pursuant to 28 U.S.C. § 2241. The district
court granted the writ, and the Army appeals.

   The Army raises two arguments on appeal. The Army first
contends that the district court lacked subject-matter jurisdic-
tion to consider Kanai’s habeas corpus petition under 28
U.S.C. § 2241(a), which authorizes certain federal courts,
including district courts, to issue the writ "within their respec-
tive jurisdictions." The Army alternatively argues that even if
the district court had subject-matter jurisdiction to consider
Kanai’s petition, the district court erred in granting the writ
because the record demonstrates that there was a "basis in
fact" supporting the Army Board’s decision. For the reasons
that follow, we hold that the district court had subject-matter
jurisdiction to decide the merits of Kanai’s petition, but we
reverse the district court’s award of habeas corpus relief and
remand the case to the district court for entry of an order rein-
stating the Army Board’s decision.
  1
     The Department of Defense, by regulation, has authorized volunteer
members of the Armed Forces to apply for conscientious objector status.
See Dep’t Def. Directive 1300.06 (Aug. 20, 1971 rev.), codified at 32
C.F.R. pt. 75 (2004).
   2
     The Army also granted Kanai’s separate request to resign from the
Army and ordered Kanai to report for active duty, enlisted status, for a
period of three years. The district court enjoined the Army from enforcing
this order during the pendency of Kanai’s challenge to the Army Board’s
decision.
4                       KANAI v. MCHUGH
                                I.

   In our jurisdictional inquiry, we first consider the phrase
"within their respective jurisdictions," as employed in
§ 2241(a). The complete sentence containing this phrase
states, "Writs of habeas corpus may be granted by the
Supreme Court, any justice thereof, the district courts and any
circuit judge within their respective jurisdictions." Id.

   Kanai contends that the phrase "within their respective
jurisdictions" in § 2241(a) refers to the geographic boundaries
of the particular judicial district in which a district judge sits.
Kanai asserts that, therefore, the phrase directs the proper
location for the filing of a habeas corpus petition, functioning
as a venue provision that does not affect the district courts’
subject-matter jurisdiction. In the alternative, Kanai contends
that the phrase "within their respective jurisdictions" refers to
the personal jurisdiction of the district courts over the custo-
dian of a habeas petitioner and, thus, to the district courts’
authority to order a custodian to produce a habeas petitioner
before the court. Kanai argues that regardless which of these
two interpretations of § 2241(a) is correct, the Army waived
any challenge to venue or to the personal jurisdiction of the
district court because the Army failed to raise such objections
in the district court.

   The Army responds to Kanai’s waiver argument by assert-
ing that the phrase "within their respective jurisdictions"
refers to the district courts’ subject-matter jurisdiction to
decide the merits of habeas corpus petitions. Citing a number
of cases decided before the Supreme Court’s decision in
Rumsfeld v. Padilla, 542 U.S. 426 (2004), the Army argues
that this phrase in § 2241(a) limited the subject-matter juris-
diction of the Maryland district court, because Kanai did not
have a commanding officer physically present in Maryland,
and because there were no "meaningful contacts" between the
Army and Kanai in Maryland. Because questions of subject-
matter jurisdiction are not subject to waiver and may be
                       KANAI v. MCHUGH                          5
asserted at any time, Arbaugh v. Y & H Corp., 546 U.S. 500,
514 (2006), the Army contends that its failure to object to the
district court’s exercise of jurisdiction is immaterial to our
consideration of this issue on appeal.

   The parties’ arguments, therefore, present a distinct choice.
If the phrase "within their respective jurisdictions" in
§ 2241(a) restricts the district courts’ power to decide the
merits of habeas corpus petitions, as the Army contends, then
the Army’s jurisdictional challenge may be noticed on appeal.
Arbaugh, 546 U.S. at 514; Brickwood Contrs., Inc. v. Datanet
Eng’g, Inc., 369 F.3d 385, 390 (4th Cir. 2004) (en banc). If,
instead, the phrase imposes a venue or personal jurisdiction
requirement specifying where a habeas corpus petition should
be filed, then the Army’s failure to raise this matter in the dis-
trict court has resulted in a waiver of that issue. See Ruhrgas
AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999); Constan-
tine v. Rectors & Visitors of George Mason Univ., 411 F.3d
474, 480 (4th Cir. 2005); Robert E. Lee & Co. v. Veatch, 301
F.2d 434, 436 (4th Cir. 1961).

   The purpose of the writ of habeas corpus is to free individ-
uals from custody who are unlawfully detained. The proper
respondent to a habeas corpus petition is the person who has
custody over the petitioner, namely, the person with the abil-
ity to produce the petitioner before the habeas court. See 28
U.S.C. §§ 2242, 2243; Padilla, 542 U.S. at 434-35.

   When a petitioner is physically detained, the custodian gen-
erally is the warden of the facility where the petitioner is con-
fined. Padilla, 542 U.S. at 435. A habeas petitioner who is
physically confined must name this "immediate custodian" as
the habeas respondent, and must file the habeas petition in the
"district of confinement." Id. at 446-47. In that circumstance,
the "district of confinement" necessarily is the location of
both the habeas petitioner and the immediate custodian.

  Habeas corpus relief, however, is not limited to petitioners
who are physically confined. See Strait v. Laird, 406 U.S. 341
6                       KANAI v. MCHUGH
(1972); Schlanger v. Seamans, 401 U.S. 487 (1971); Jones v.
Cunningham, 371 U.S. 236, 243 (1963). Although the habeas
statute speaks of "a prisoner" in "custody," these terms and,
thus, the reach of the writ, have been construed liberally to
include the situation presented here, in which a conscientious
objector seeks discharge from military service. See 28 U.S.C.
§ 2241(c)(1) (habeas statute extends to individuals "in cus-
tody under or by color of the authority of the United States");
Schlanger, 401 U.S. at 489. Such a petitioner is considered by
the law as being "in custody" because of the restraints placed
on his or her liberty by the United States military. Schlanger,
401 U.S. at 491 n.5. The proper respondent to a service mem-
ber’s petition is his or her commanding officer, and the writ
acts to secure the petitioner’s release from military service
rather than from physical detention. See id. at 489-91.

   To date, the federal courts have not resolved precisely the
question where habeas suits should be filed by petitioners
who are not physically detained and, consequently, have no
obvious "district of confinement." In a number of Vietnam-
era cases, the Supreme Court held that the respondent com-
manding officer, but not necessarily the habeas petitioner,
must either be physically present within the territorial juris-
diction of the district court in which the petition is filed, or be
constructively "present" in the district by operation of long-
arm principles. See Strait, 406 U.S. at 345; Schlanger, 401
U.S. at 491; Braden v. 30th Judicial Circuit Court of Ken-
tucky, 410 U.S. 484, 500 (1973) (overruling Ahrens v. Clark,
335 U.S. 188 (1948)). In these cases, however, the Supreme
Court did not explicitly state whether the required presence of
the custodian implicated the subject-matter jurisdiction of the
district courts, or whether the presence requirement was sub-
ject to waiver by a respondent’s failure to challenge the dis-
trict court’s jurisdiction over the custodian. Rather, the
Supreme Court left unanswered the precise meaning of the
phrase "within their respective jurisdictions," as set forth in
§ 2241(a). See Moore v. Olson, 368 F.3d 757, 758 (7th Cir.
2004) (discussing Supreme Court cases cited above).
                       KANAI v. MCHUGH                         7
   Immediately before the Supreme Court’s decision in
Padilla, the Court of Appeals for the Seventh Circuit
expressly answered the question whether a habeas respon-
dent’s challenge to a district court’s jurisdiction is subject to
waiver based on the respondent’s failure to raise the issue in
the district court. In its decision in Moore v. Olson, that court
held that the phrase "within their respective jurisdictions," as
set forth in § 2241(a), does not address the subject-matter
jurisdiction of the courts but is a venue provision subject to
waiver by a habeas respondent. Id. at 758.

   Soon after the decision in Moore, the Supreme Court ren-
dered its judgment in Padilla. There, the Supreme Court
ordered the dismissal of a habeas petition filed in the district
court for the Southern District of New York by a petitioner
who was confined aboard a United States Navy brig located
off the coast of South Carolina. 542 U.S. at 432, 451.

   The petitioner had named as respondents President George
W. Bush, Secretary of Defense Donald Rumsfeld, and the
commanding officer of the Navy brig. Id. at 432. The govern-
ment moved to dismiss the habeas petition in the district
court, arguing that the commanding officer of the Navy brig
was the only proper respondent, and that the district court
lacked jurisdiction over this commanding officer because she
was located outside the Southern District of New York. Id.

   In a 5-4 decision, the Supreme Court reaffirmed the "imme-
diate custodian rule" discussed above, holding that when a
habeas petitioner such as Padilla is physically detained, he or
she must file any habeas petition against the warden of the
detention facility in the "district of confinement." Id. at 447.
Thus, the Court agreed with the government that Padilla
should have filed his habeas petition against the commanding
officer of the Navy brig in the District of South Carolina, the
location of the vessel on which Padilla was confined. Id. at
442, 451.
8                      KANAI v. MCHUGH
   The Court disagreed, however, with the government’s argu-
ment that the phrase "within their respective jurisdictions"
addressed the authority of the district court to decide the mer-
its of Padilla’s habeas petition. See Oral Arg. Tr. at 7, Padilla
v. Rumsfeld, 542 U.S. 426 (April 28, 2004). In addressing this
"jurisdictional" challenge, the Court expressly stated that it
was applying the term "jurisdiction" as it "is used in the
habeas statute, 28 U.S.C. § 2241(a), and not in the sense of
subject-matter jurisdiction of the District Court." Padilla, 542
U.S. at 434 n.7. (emphasis added.)

   The Court explained that the phrase "within their respective
jurisdictions" in § 2241 addresses a federal court’s "jurisdic-
tion" over the custodian of a habeas petitioner. Id. at 442 (cit-
ing Braden, 410 U.S. at 495). This statement suggests that the
majority opinion was construing the phrase "within their
respective jurisdictions" in § 2241 to encompass personal
jurisdiction concepts. However, in a separate concurring opin-
ion filed by Justice Kennedy and joined by Justice O’Connor,
who both were members of the five-justice majority, Justice
Kennedy stated that "the question of the proper location for
a habeas petition is best understood as a question of person-
al[ ]jurisdiction or venue." Id. at 453 (Kennedy, J., concur-
ring). Justice Kennedy declined to choose between these
forum-based concepts, explaining that "[t]he precise question
of how best to characterize the statutory direction respecting
where the action must be filed need not be resolved with
finality in this case." Id.

   It is apparent, therefore, that the Supreme Court in Padilla
directly addressed the language of § 2241(a), and rejected the
government’s argument that this language restricted the dis-
trict courts’ subject-matter jurisdiction. Moreover, this rejec-
tion of a subject-matter jurisdiction analysis and its discussion
of the language of § 2241(a) explained the Court’s core hold-
ing in the case, that the district court for the Southern District
of New York lacked jurisdiction over Padilla’s petition
because the petition was not filed in a federal district that had
                        KANAI v. MCHUGH                          9
jurisdiction over his commanding officer. Id. at 442-443.
Thus, although the decision in Padilla did not resolve the pre-
cise nature of the restriction that the language of § 2241(a)
places on the filing of habeas petitions, a majority of the
Supreme Court plainly rejected a subject-matter jurisdiction
analysis in that case.

   After the Supreme Court’s decision in Padilla, the Court of
Appeals for the Eighth Circuit was presented with the same
issue regarding the jurisdictional import of the disputed lan-
guage in § 2241(a). In Mathena v. United States, that court
considered a prisoner’s habeas petition that was not filed in
the district where the prisoner was confined or in a district
where the Bureau of Prisons had a central or regional office.
577 F.3d 943, 946 n.3 (8th Cir. 2009). Relying on the
Supreme Court’s decision in Padilla, the court concluded that
the petitioner’s failure to file in the district of his confinement
or in a district in which the Bureau of Prisons had an adminis-
trative office did not deprive the district court of subject-
matter jurisdiction. Id. (citing Padilla, 542 U.S. at 434 n.7).
The court indicated that the disputed language in § 2241(a)
imposes a requirement of in personam jurisdiction, rather than
of subject-matter jurisdiction, and held that the government
waived any objection to that requirement by its failure to raise
the issue in the district court. Id.

   This circuit has not yet been required to decide the exact
meaning of the phrase "within their respective jurisdictions"
or the waiver issue presented in this case. In United States v.
Poole, we observed that the Supreme Court in Padilla had
stated that the term "jurisdiction," as used in § 2241(a), "is
distinct from ‘the sense of subject-matter jurisdiction of the
[d]istrict [c]ourt.’" 531 F.3d 263, 270 n.12 (4th Cir. 2008)
(quoting Padilla, 542 U.S. at 434 n.7). Nevertheless, we
stated that we had "no occasion . . . to delve further into the
precise meaning of the term," because the question presented
in Poole was whether the petitioner was in "custody" under
the particular facts of the case. Id. at 271.
10                     KANAI v. MCHUGH
   In this case, we also do not need to resolve the precise
nature of the phrase "within their respective jurisdictions" set
forth in § 2241(a), because the Supreme Court’s clear rejec-
tion of a subject-matter jurisdiction analysis in Padilla is dis-
positive of the question before us. In accordance with Padilla,
we conclude that the phrase "within their respective jurisdic-
tions" in § 2241(a) identifies the proper location of the federal
district in which a habeas petition should be filed. We need
not go any further because, regardless whether the phrase at
issue is better understood as a requirement of personal juris-
diction over a habeas respondent, as held in Mathena, or as
a venue provision prescribing the particular location for the
filing of a habeas petition, as determined in Moore, neither of
these types of requirements addresses the subject-matter juris-
diction of the district courts. Thus, any challenge to habeas
proceedings based on this language in § 2241(a) is waived if
not timely asserted. See Ruhrgas, 526 U.S. at 584; Constan-
tine, 411 F.3d at 480; Robert E. Lee & Co., 301 F.2d at 436;
Mathena, 577 F.3d at 946 n.3. Accordingly, we hold that in
the present case, the Army waived any objection to Kanai’s
petition being considered by the district court for the District
of Maryland based on the Army’s failure to raise the issue
before the district court.

                               II.

   Because the Army waived its challenge under § 2241(a) to
the district court’s consideration of Kanai’s petition, we turn
to consider the merits of the Army’s appeal, namely, whether
the Army Board had a basis in fact to deny Kanai’s applica-
tion for discharge from the Army based on conscientious
objector status. We consider this issue in the context of the
established procedures and standards for proving conscien-
tious objector status that are set forth in Army regulations.

                               A.

   Members of the Armed Services who can demonstrate a
sincerely-held opposition to all wars, known as conscientious
                       KANAI v. MCHUGH                        11
objection, may refuse to perform military service on that
ground. See Parisi v. Davidson, 405 U.S. 34, 38 n.2 (1972);
Dep’t Def. Directive 1300.06 ¶ 3.1 (May 31, 2007 rev.) The
burden to establish conscientious objector status rests with the
applicant, who must show by clear and convincing evidence
that he or she is conscientiously opposed to participation in all
wars, that the opposition is based on religious training or
belief, and that these views are firm, fixed, and sincerely and
deeply held. Dep’t Def. Directive 1300.06 ¶¶ 3.1, 5.3; Army
Reg. 600-43 ¶ 1-5.c. Applications based solely on policy,
pragmatism, or expediency do not meet this standard and will
be denied. Army Reg. 600-43 ¶ 1-5.a(3).

   The most important of these considerations is the sincerity
of the applicant’s opposition to war, which is determined by
an "impartial evaluation of each [applicant’s] thinking and
living in totality, past and present." Army Reg. 600-43 ¶ 1-
5.a(5)(a). An applicant’s sincere desire to separate from the
military is not conscientious objection, and neither is an appli-
cant’s call to another profession, even a religious one. Army
Reg. 600-43, App’x D-4(b). Factors relevant to assessing sin-
cerity include:

    training in the home and church; general demeanor
    and pattern of conduct; participation in religious
    activities; whether ethical or moral convictions were
    gained through training, study, contemplation, or
    other activity comparable in rigor and dedication to
    the process by which traditional religious convic-
    tions are formulated, and the credibility of the per-
    sons supporting the claim.

Army Reg. 600-43 ¶ 1-5.a(5)(b). The conduct of the appli-
cant, in particular his or her "outward manifestation of the
beliefs asserted," is given substantial weight. Army Reg. 600-
43 ¶ 1-5.a(5)(a).

  The Army regulations expressly recognize that in some
cases, applicants for conscientious objector status may have
12                        KANAI v. MCHUGH
sought release from the Army through several means in rapid
succession, or may have applied for conscientious objector
status shortly after becoming aware of the prospect of an
undesirable duty assignment. Army Reg. 600-43 ¶ 1-5.a(5)(c).
However, the timing of an application, standing alone, does
not furnish a basis in fact to support the disapproval of an
application. Id. The regulation provides that these circum-
stances merely should prompt additional inquiry into an appli-
cant’s motives. Id.

  When a member of the military submits an application for
conscientious objector status, the filing triggers a mandatory
review process. The applicant is interviewed by a military
chaplain and generally undergoes a mental status evaluation.
Army Reg. 600-43 ¶ 2-3.

   In addition, a military officer outside the applicant’s chain
of command is appointed to oversee the review procedures.
Army Reg. 600-43 ¶¶ 2-4, 2-5. This investigating officer pre-
sides over a hearing, at which the applicant is permitted to
present evidence, and issues a report of the hearing and a writ-
ten recommendation on the application. Army Reg. 600-43 ¶
2-5. The investigating officer then forwards the entire record
to officers in the applicant’s immediate chain of command.
Army Reg. 600-43 ¶ 2-6.c. Each of these officers evaluates
the application and issues a recommendation whether consci-
entious objector status is established. Army Reg. 600-43 ¶¶ 2-
6.a(1)(a), 2-6.c. The applicant later is permitted to submit a
written rebuttal statement for the record. Army Reg. 600-43
¶ 2-5.m.

   Finally, a five-member panel, the Army Board, reviews the
record and makes a final decision on the application.3 Army
  3
   The Army Board historically was composed of three members. In July
2008, however, the Board was increased to five members. In the habeas
proceeding below, the district court expressly rejected Kanai’s allegation
that the size of the Army Board was changed to affect the outcome of
                           KANAI v. MCHUGH                              13
Reg. 600-43 ¶ 2-8.a. The Army Board must articulate on the
record its reasons for denying an applicant conscientious
objector status. Army Reg. 600-43 ¶ 2-8.d(1),(3).

   An applicant for discharge based on conscientious objector
status may seek review of an adverse decision of the Army
Board by filing a petition for a writ of habeas corpus. See
Strait, 406 U.S. at 341; United States v. Clifford, 409 F.2d
700, 705-06 (4th Cir. 1969). In its review, the district court
must ascertain whether there was a "basis in fact" for the
Army Board’s decision. See Estep v. United States, 327 U.S.
114, 122 (1946). This standard of review is extremely defer-
ential, even more so than a substantial evidence review or a
clear error review. In fact, this Court has characterized "basis
in fact" review as the "narrowest known to the law." See
Blalock v. United States, 247 F.2d 615, 619 (4th Cir. 1957).

   Under "basis in fact" review, if "conflicting inferences can
be drawn from the same evidence, there is a basis in fact," and
the Army Board’s decision is final. United States v. Pritchard,
413 F.2d 663, 666 (4th Cir. 1969). The Army Board’s deci-
sion must be grounded in logic, and mere suspicion of an
applicant’s insincerity does not constitute a basis in fact for
the denial of an application. See Hanna v. Sec’y of the Army,
513 F.3d 4, 12 (1st Cir. 2008). However, unless the Army
Board acted so contrary to its own regulations that it exceeded
its jurisdiction, the Army Board’s decision must be upheld. Id.
A reviewing court may not weigh the evidence or substitute
its judgment for that of the military. See Estep, 327 U.S. at
122.

Kanai’s particular petition. Kanai filed a cross-appeal of this ruling, and
of a ruling by a magistrate judge denying in part his motion to compel the
production of certain documents by the Army. On May 10, 2010, we
granted Kanai’s motion to voluntarily dismiss these claims pursuant to
Federal Rule of Appellate Procedure 42(b).
14                     KANAI v. MCHUGH
   Our review of the district court’s grant of habeas corpus
relief is de novo. See Frazer v. South Carolina, 430 F.3d 696,
703 (4th Cir. 2005). Thus, like the district court, we determine
only whether there is a basis in fact supporting the denial of
Kanai’s application for discharge under conscientious objec-
tor status. Estep, 327 U.S. at 122.

                              B.

   The following facts relevant to our review are drawn from
the administrative record. In June 2004, Kanai enrolled at
West Point. In exchange for receiving a tuition-free education,
Kanai agreed to serve at least five years of active duty in the
Army after graduating from West Point. See 10 U.S.C.
§ 4348.

   In his application for admission to West Point, Kanai
described his long-standing desire to serve in the Armed Ser-
vices. This commitment to military service, however, began
to wane during Kanai’s first years at West Point. After his
first year, Kanai attended a Buddhist retreat and began medi-
tating and practicing vegetarianism. He abandoned his vege-
tarian practices about two years later, because the limited
dietary options available to him at West Point made it difficult
for him to meet the rigorous demands of cadet training.

   At the beginning of his final year, Kanai began to voice
opposition to the wars in Iraq and Afghanistan, and to express
general doubts about his ability to serve in the military. Kanai
approached his Tactical Officer, Major Jeffrey Van Antwerp,
to discuss resigning from the Army. Shortly thereafter, how-
ever, Kanai told Major Van Antwerp that he had changed his
mind and would remain at West Point.

  A few months later, in November 2007, the Army assigned
cadets in their final year at West Point to a specialty branch
of the Army. Kanai was ordered to join the armor division.
When he received this commission, Kanai decided that he
                          KANAI v. MCHUGH                              15
would prefer to serve in the infantry division. Major Van Ant-
werp accommodated Kanai’s wishes by arranging for an addi-
tional infantry slot for Kanai. In return, Kanai agreed to serve
an additional three years of active duty, for a total of eight
years, upon his graduation from West Point.

   Just one month later, in December 2007, Kanai sought to
avoid this additional obligation. Kanai approached Major Van
Antwerp to discuss Kanai’s concerns that his girlfriend did
not want him to serve the additional three years of active duty.
At this time, Major Van Antwerp informed Kanai that the ser-
vice contract could not be revoked.

  About four months later, Kanai again told Major Van Ant-
werp that he wanted to resign. Major Van Antwerp and Kanai
have conflicting recollections of this encounter. In a rebuttal
memorandum in the record, Kanai stated that he did not dis-
cuss his conscientious objector views with Major Van Ant-
werp during this meeting because Kanai believed that Major
Van Antwerp would find them offensive. According to
Kanai’s statement, when he told Major Van Antwerp that he
wanted to resign, Major Van Antwerp asked what Kanai
would do after resigning. Kanai recounted that he told Major
Van Antwerp that he would pursue his interests in journalism
and photography or, perhaps, would join the Peace Corps.

   Major Van Antwerp also submitted a memorandum as part
of the review proceedings.4 Major Van Antwerp recalled that
when he asked Kanai why he wanted to resign from the
Army, Kanai responded that he wanted to resign in order to
pursue his interests in journalism and photography, and
  4
    Kanai alleges that certain procedural irregularities compromised the
integrity of his conscientious objector proceedings. Among them, Kanai
asserts that Major Van Antwerp improperly supplemented the record with
this memorandum after the investigating officer had completed his report.
Notably, however, Kanai was able to include in his rebuttal for the record
a response to Major Van Antwerp’s statements. Therefore, we find no
merit in this allegation.
16                        KANAI v. MCHUGH
because the Army would not allow him to use this "creative
side." In Major Van Antwerp’s view, Kanai was attempting to
leave the military because of these outside interests.

   On May 12, 2008, Kanai submitted to the Army an unquali-
fied memorandum of resignation. Kanai explained in his
statement of resignation that his personal values had evolved
since his entry into West Point and had become "incompatible
with the lifestyle and culture of the military." In describing his
values, Kanai stated, "[C]onflicts between the peoples of the
world should be resolved without resorting to war." Kanai
acknowledged that his resignation would trigger the reim-
bursement provision of his service contract, meaning that he
would be responsible to repay to the Army the cost of his edu-
cation. He nonetheless concluded, "I cannot accept a commis-
sion and become a leader in the Army either in a combat o[r]
non-combat role." Kanai did not label himself as a conscien-
tious objector in this document.

   One week later, Kanai submitted an application for consci-
entious objector status.5 In his supporting documents, Kanai
elaborated on the views that he first had expressed in the res-
ignation memorandum. Kanai explained that since arriving at
West Point, he had practiced Buddhism and had studied the
works of writer-philosophers including Emerson, Thoreau,
and Hesse. Kanai thought that all these men "cherish[ed] the
gift of life." Kanai wrote that his Christian and Buddhist
beliefs, together with these studies, led him to conclude in his
  5
    The Staff Judge Advocate recommended to the Superintendent of West
Point, Lieutenant General Hagenbeck, that Kanai’s resignation request be
held in abeyance pending the outcome of his application for discharge.
Nonetheless, on May 23, 2008, before Kanai’s conscientious objector pro-
ceeding was completed, Hagenbeck recommended that Kanai’s resigna-
tion be approved and that Kanai be ordered to serve three years of active
duty in the Army Reserve, enlisted grade. The Superintendent holds a
superior rank to the officers in Kanai’s chain of command who reviewed
his application for discharge but does not have authority over the members
of the Army Board.
                          KANAI v. MCHUGH                             17
last two semesters at West Point that all conflicts must be
resolved without violence. He stated that violence is justified
only if his own life or the lives of his family members are
threatened.

   Kanai also described certain lifestyle changes that he
believed outwardly manifested his conscientious objector
views. He stated that he attended church several times each
week, and that he routinely shared his opinions on conflict
resolution with his classmates. Kanai believed that his
thoughtfulness and compassion, evidenced by his daily inter-
actions with others, best demonstrated the sincerity of his pac-
ifist beliefs. Finally, Kanai wrote that he wanted to join the
Peace Corps to effect "positive change," by documenting
humanitarian crises through writing and photography.

   Along with his personal statement, Kanai submitted charac-
ter references from certain professors, classmates, and friends.
These individuals uniformly described Kanai as honest, genu-
ine, and forthright. One cadet stated that Kanai held beliefs
that do not "mesh very well with the current political and tac-
tical situation in Iraq or Afghanistan." This friend also wrote
that, for Kanai, it was "a constant battle . . . to shape his belief
system and ideals into what service in the Army would
entail." An assistant professor writing on Kanai’s behalf
stated that, on several occasions, Kanai expressed reservations
about "the current military situation in Iraq," and about his
future ability to serve as an Army officer. With respect to
Kanai’s character, the assistant professor stated that Kanai is
trustworthy and sincere, and not "given to rash decisions."

   When Kanai filed his application for conscientious objector
status, that filing initiated the review proceedings described
above.6 As part of this process, an Army chaplain interviewed
  6
   The Army emphasizes the fact that civilian counsel assisted Kanai dur-
ing the review process. The Army suggests that Kanai’s conscientious
objector views developed only after Kanai met with counsel and learned
18                          KANAI v. MCHUGH
Kanai about his professed conscientious objector views.
Kanai explained to the Army chaplain Kanai’s view that war
is never an acceptable way to resolve problems among
nations. Kanai suggested that even donning an Army uniform
is an unacceptable demonstration of support for war. When
pressed by the Army chaplain, Kanai could not explain why
he had asked to join the infantry division, stating only that the
infantry was his third "branching" preference.7 Kanai did
remember, however, that his conscientious objector beliefs
crystallized after he made this branching decision and, more
specifically, after he returned from spring break during his
final semester at West Point.

   Based on this interview, the Army chaplain concluded that
the only concrete indication that Kanai held conscientious
objector beliefs was the "fact that [Kanai] is a gentle person."
In a memorandum for the record, the Army chaplain noted
that Kanai’s purported conscientious objector views were
inconsistent with his request to join the infantry division. The
Army chaplain also commented that conscientious objector
beliefs had never prevented Kanai from participating in com-
bat or firearms training which, according to the Army chap-
lain, Kanai regarded as "games" designed to impart leadership
lessons to the cadets. Ultimately, the Army chaplain con-
cluded that Kanai’s views were incoherent and naive.

  Dale L. Henderson, a member of the West Point faculty,
was assigned to Kanai’s case as the investigating officer. Hen-

about the requirements for discharge based on conscientious objection.
However, Kanai was entitled to the assistance of counsel, and we decline
to attribute to Kanai’s decision to hire counsel any insincere motive with
respect to his application for discharge. Army Reg. 600-43 ¶ 2-5.i; see
United States v. Resor, 439 F.2d 1249, 1252 (4th Cir. 1971); Goldstein v.
Middendorf, 535 F.2d 1339, 1344 (1st Cir. 1976).
   7
     In his written rebuttal statement, Kanai stated that his first and second
choices were the intelligence division and the transportation division, non-
combat branches that reflected his evolving moral beliefs.
                        KANAI v. MCHUGH                           19
derson conducted a hearing, considered the administrative
record, and determined that Kanai’s professed beliefs consti-
tuted conscientious objection.8 Henderson thereafter con-
cluded that Kanai’s willingness to leave West Point at
considerable cost to himself was compelling evidence of his
sincerity.

   Henderson later sent the administrative records to officers
in Kanai’s chain of command. All those officers recom-
mended that Kanai’s application for discharge be denied. One
officer in Kanai’s chain of command concluded that Kanai’s
application for discharge was motivated by his desire to pur-
sue other interests, not by pacifist views. A second officer in
Kanai’s chain of command noted that when Kanai approached
him in May 2008 to discuss resigning from the Army, Kanai
did not mention any conscientious objector views. This offi-
cer concluded that, for Kanai, the application for discharge
was merely an alternative to a resignation.

   A third officer in Kanai’s chain of command determined
that Kanai’s professed conscientious objector views mani-
fested themselves only after Kanai learned that he would be
assigned to serve as an enlisted soldier if he resigned. This
officer acknowledged that Kanai had some misgivings about
the wars in Iraq and Afghanistan, but concluded that Kanai’s
conduct did not evince a moral or ethical opposition to the
pursuit of those conflicts.

   Finally, in the memorandum discussed above, Major Van
Antwerp wrote that Kanai initially thought that he could sim-
ply resign from West Point and repay the cost of his educa-
tion. Major Van Antwerp concluded that when Kanai realized
  8
   Henderson acknowledged in his report that Major Van Antwerp
doubted the sincerity of Kanai’s views, but noted that Major Van Ant-
werp’s opinions were based on one interview, while other evidence of
Kanai’s sincerity came from individuals who had interacted with Kanai
over a longer period of time.
20                        KANAI v. MCHUGH
that he would have to serve in the Army as an enlisted solider
if he resigned, Kanai educated himself about conscientious
objector values and applied for discharge from the Army on
that ground. Despite criticizing Kanai’s motives, Major Van
Antwerp stated that he liked Kanai personally and was disap-
pointed by Kanai’s "misguided" decision. All these officers’
statements were provided to Kanai, and he was permitted to
file a response memorandum.

   After these reviews and recommendations were concluded,
the Army Board considered Kanai’s application, including his
rebuttal statement and the full record. Each member of the
Army Board issued a written recommendation on Kanai’s
application for discharge as a conscientious objector. Two
Army Board members, a Chaplain member and a "Legal Rep-
resentative" member, voted to approve Kanai’s application for
conscientious objector status. The three remaining members,
two "Line Officers" and the Army Board’s President, voted to
deny the application.9

   The first Line Officer concluded that Kanai "in no way
[met] even the basic qualification for [conscientious objector]
status." This Line Officer acknowledged that, for some time,
Kanai had been evaluating his core values and plans for the
future, but the Officer concluded that "dabbl[ing]" with other
religious beliefs outside the norm did not demonstrate paci-
fism, or a religious conversion or religious conviction. The
first Line Officer thought that Kanai presented his conscien-
tious objector application as an "eleventh hour" attempt to
  9
    Kanai suggests that the Army Board constructively granted his applica-
tion for discharge. He explains that one Army Board member recom-
mended that Kanai "be assigned to a non-combat [military occupation
specialty]," an assignment that Kanai argues violates Army Regulation
600-43 ¶ 1-5.d. That regulation provides that an applicant denied consci-
entious objector "(1-0) status’ may not be granted "(1-A-0) status" as a
"compromise." The fact that an Army Board member may have suggested
an impermissible alternative, however, does not transform a denial vote
into a "constructive" vote to grant Kanai conscientious objector status.
                      KANAI v. MCHUGH                       21
separate from the Army. This Line Officer also stated that he
agreed with the Academy Superintendent’s recommendation
that Kanai’s resignation request be approved.

   Similarly, the second Line Officer determined that Kanai
had not outwardly manifested conscientious objector beliefs.
This Line Officer stated that attending a Buddhist retreat and
"turning vegetarian" constituted insufficient evidence to sup-
port a military discharge as a conscientious objector. The sec-
ond Line Officer also identified "subtle inconsistencies" in
Kanai’s evidence, noting that although Kanai had proffered
that his classmates would describe him as peaceful and under-
standing, the classmates actually had indicated that Kanai was
"outspoken and perhaps confrontational" about the Iraq and
Afghanistan wars. The second Line Officer also commented
that Kanai participated in "aggressive" sports like boxing,
rugby, and football, sports that the second Line Officer
viewed as being inconsistent with an opposition to war in all
forms. Like the first Line Officer, the second Line Officer
concluded that Kanai merely wanted to avoid his service obli-
gation, and did not sincerely oppose war in all forms.

   Finally, the Army Board President concluded that Kanai’s
only outward display of his conscientious objector beliefs was
an alleged increase in chapel attendance, evidence that the
President characterized as uncorroborated. The President
compared Kanai’s application to a philosophical treatise and
stated that Kanai’s philosophical arguments did not demon-
strate sincerity or conviction. The President concluded that
Kanai’s views were fickle and insincere, and that Kanai’s
guiding principle was his desire to leave West Point, rather
than to oppose all wars.

   Based on this record, the district court held that Kanai had
established a prima facie case of conscientious objection, and
that the Army Board members had not articulated a basis in
fact supporting the denial of Kanai’s application. Kanai v.
Geren, 671 F. Supp. 2d 713, 729 (D. Md. 2009). Citing
22                     KANAI v. MCHUGH
Peckat v. Lutz, 451 F.2d 366, 369-70 (4th Cir. 1971), the dis-
trict court opined that it was inappropriate to comb the record
for a basis in fact not articulated by the Army Board members
but concluded that, even if such an approach were permissi-
ble, that approach would not benefit the Army’s position in
this case. Kanai, 671 F. Supp. 2d at 720, 726-27.

   The district court also denied the Army’s request to remand
the case to the Army Board for further consideration. Id. at
728-29. The district court stated that the three Army Board
members who voted to deny Kanai’s application for discharge
were biased against Kanai, and that any remand would be
futile because there was no basis in fact in the record to sup-
port the denial of his application for discharge. Id. at 728-29,
729 n.10.

   The district court stated that the Army Board members’
bias was evident in their written votes. Id. at 724. The district
court found that the members relied on impermissible bases
for their recommendations, including the timing of Kanai’s
application for discharge, his participation in contact sports,
and the absence of any evidence of "religious conversion" by
Kanai. Id. at 722-23, 728.

   The district court also found that the Superintendent unduly
influenced Kanai’s commanding officers by making a recom-
mendation on Kanai’s resignation request before the officers
had considered Kanai’s separate application for discharge as
a conscientious objector. Id. at 725. By doing so, the district
court concluded, the Superintendent effectively ordered the
officers to recommend that Kanai be denied conscientious
objector status. Id. The district court determined that this and
certain other "procedural missteps," described below, demon-
strated a disregard for Kanai’s constitutional right of due pro-
cess. Id. at 718 n.3. For all these reasons, the district court
held that a remand to the Army Board would be "futile," and
the court granted Kanai’s petition for a writ of habeas corpus.
Id. at 728-29.
                       KANAI v. MCHUGH                        23
                               C.

   The Army argues that the Army Board had several bases in
fact supporting the denial of Kanai’s application for dis-
charge, and that any one of these bases is sufficient to uphold
the Army Board’s decision. According to the Army, the Army
Board reasonably concluded that Kanai was motivated by a
pragmatic desire to separate from the Army and not by a sin-
cere opposition to war in all forms. The Army notes that
Kanai talked to his superiors about everything but conscien-
tious objection, such as his goal to pursue interests outside the
military, and his girlfriend’s opposition to the additional ser-
vice obligation that Kanai accepted in December 2007. The
Army explains that Kanai failed to articulate what changed in
his thinking between December 2007, when he requested to
join the infantry division, and May 2008, when Kanai filed his
application for discharge based on conscientious objection.
The Army asserts that this silence about his conscientious
objector views, and the absence of any outward display of
those professed beliefs, belies Kanai’s sincerity and is fatal to
his discharge application.

   The Army further contends that the supporting references
submitted by Kanai speak to his character generally as peace-
ful, quiet, thoughtful, and honest, but have little relevance to
the determination whether Kanai outwardly manifested a
moral or ethical opposition to all wars. The Army asserts that
Kanai’s conduct demonstrated that he frequently changed his
mind and, thus, calls into question whether his professed con-
scientious objector views were gained through training, study,
and contemplation, as required by Army regulations. With
respect to basis in fact review, the Army contends that even
if the Army Board members relied on impermissible grounds
to deny Kanai’s application for discharge, this Court must
uphold the Army Board’s decision based on the legitimate
grounds factually supported by the record.

   In response to the Army’s assertions, Kanai argues that
there is no factual basis in the record to sustain the Army
24                     KANAI v. MCHUGH
Board’s decision. Like the district court, Kanai lists the "im-
permissible" reasons articulated by the Army Board members
who voted to deny his application, including the timing of his
application, his reliance on civilian counsel, his participation
in "aggressive" sports, and the "confrontational" way in which
Kanai voiced opposition to the wars in Iraq and Afghanistan.
Kanai contends that to the extent that the denial votes articu-
late other "permissible" grounds to deny him conscientious
objector status, such as a lack of sincerely-held views, those
grounds are stated as conclusions and do not satisfy the basis-
in-fact standard. Kanai further argues that this Court may not
examine the record in search of bases in fact that were not
articulated by the Army Board members in their votes.

   Additionally, Kanai raises various arguments challenging
certain procedures employed by the Army in handling his
case. He argues that the Superintendent, by releasing his rec-
ommendation on Kanai’s resignation request before the con-
clusion of the proceedings on Kanai’s discharge request,
effectively "signaled" to the members of Kanai’s chain of
command that Kanai should be denied discharge on conscien-
tious objector grounds.

   Kanai also asserts that the Army failed to comply with its
own regulations with respect to the handling of certain docu-
ments. Kanai maintains that he did not receive the denial deci-
sion in a timely manner, that his application was not
processed and forwarded to the Army Board within the ninety
days required by the Army Regulations, and that the statement
of explanation for this delay was not added to the record for
more than four months. Kanai further contends that certain
documents were withheld from him, including three docu-
ments authored by the Staff Judge Advocate. These docu-
ments included an "advice" memo to the Superintendent to
withhold action on Kanai’s resignation request until the dis-
charge application had been decided, a review of the legal
adequacy of the conscientious objector proceedings, and an
                      KANAI v. MCHUGH                       25
explanation for the delay beyond ninety days in submitting
the completed record to the Army Board for decision.

   Finally, Kanai contends that the Army Board engaged in ex
parte communications by seeking clarification from the Army
regarding a particular document, which erroneously indicated
that Kanai had taken the oath of office administered to West
Point graduates during the pendency of his conscientious
objector proceeding. Although the Army informed the Army
Board of the error, the Army did not also notify Kanai of this
fact.

                             III.

                              A.

   At the outset, we observe that the evidence supports an
inference that Kanai is a contemplative, self-reflective, and
honest person. In considering the merits of Kanai’s appeal,
however, we are required to uphold the Army Board’s deci-
sion if it is supported by a basis in fact. Pritchard, 413 F.2d
at 666; see also Bohnert v. Faulkner, 438 F.2d 747, 751 (6th
Cir. 1971); Aguayo v. Harvey, 476 F.3d 971, 980-81 (D.C.
Cir. 2007) (conducting independent review of the administra-
tive record to determine whether a basis in fact existed for
Army Board decision). Under this very narrow standard of
review, a "basis in fact" exists when conflicting inferences
can be drawn from the same evidence. Pritchard, 413 F.2d at
666. Thus, if any inferences can be drawn from the evidence
that conflict with the perspective provided by the conscien-
tious objector applicant, there is a basis in fact to deny the
application, and the Army Board’s decision must be upheld.
See id.

   Here, in essence, the three Army Board members indicated
that they were voting to deny Kanai’s application because
they thought that he merely wanted to avoid his service obli-
gation, and that he had not presented sufficient evidence to
26                     KANAI v. MCHUGH
demonstrate a moral opposition to all wars. Although the
three members’ statements present conclusions, their state-
ments also reflect the rationale underlying their votes, namely,
the insufficiency of Kanai’s evidence. We conclude that the
evidentiary insufficiency of Kanai’s application is amply sup-
ported by facts in the record.

   In December 2007, just five months before Kanai sought
discharge from the Army, he made an additional three-year
service commitment in order to join the infantry division,
rather than the armor division. Seeking out this obligation is
inconsistent with any claim that Kanai held conscientious
objector beliefs at that time. Moreover, when Kanai sought to
avoid this additional service obligation one month later, he
said nothing about holding conscientious objector views, but
stated only that his girlfriend opposed the "branching" deci-
sion.

   Although Kanai argues that his decision to seek an infantry
assignment, with its additional three-year service commit-
ment, occurred before his conscientious objector views "crys-
tallized," Kanai’s evidence fails to set forth how or why his
views changed between December 2007 and May 2008. Nor
does the record demonstrate an "outward manifestation" of
conscientious objector views that would support an inference
that Kanai’s professed conscientious objector views emerged
during this brief window of time.

   Our present conclusion, that there is a basis in fact support-
ing the Army Board’s decision, is not altered by our decision
in Peckat. There, a service member sought discharge from the
Army as a conscientious objector. Peckat, 451 F.2d at 367.
We noted that the Army Board, in denying the application,
asserted its disbelief in the applicant’s sincerity but did not
explain how the Army Board reached its conclusion. Id. at
368. We observed that we were "offered nothing but a naked
conclusion of insincerity." Id. at 370. Rejecting this conclu-
sion, we emphasized that "[t]he rationality of the Army’s pro-
                       KANAI v. MCHUGH                         27
cess in arriving at its conclusions must be made manifest in
the decision itself. It will not do to leave the point in a state
of ambiguity until some future day when government lawyers
may devise an explanatory dissertation for inclusion in a
defensive brief." Id.

   Here, however, the decision of the Army Board is not "in
a state of ambiguity." The three written votes at issue made
clear that each of those members based his or her decision on
the conclusion that Kanai’s application was motivated by his
desire to separate from the Army. All three members essen-
tially cited their view that Kanai’s evidence was insufficient
to establish that he was opposed to all wars. The members
were not required by our decision in Peckat to support this
reason by an analysis of the evidence presented. Instead,
because their stated reason for denying Kenai’s application is
supported by the above-stated facts in the record, we conclude
that there was a "basis in fact" for the Army Board’s decision.
See Estep, 327 U.S. at 122; Pritchard, 413 F.2d at 666.

   Our decision also is not affected by the fact that the three
Army Board members referenced various impermissible and
irrelevant factors in their written votes, including Kanai’s reli-
ance on civilian counsel and his participation in "aggressive"
sports. Those references are best characterized as inappropri-
ate surplusage. The references do not negate the expressed
reason for the members’ decision, that Kanai had not pre-
sented sufficient evidence in support of his application.

                               B.

   We emphasize that by deciding the merits of the Army’s
appeal without remanding the case to the Army Board for
reprocessing, we do not adopt the district court’s findings that
bias and certain "procedural irregularities" in the conscien-
tious objector proceedings deprived Kanai of his due process
rights. We address each of the Army Board’s purported mis-
steps in turn.
28                     KANAI v. MCHUGH
   First, the Superintendent did not issue a recommendation
on Kanai’s application for discharge until after the investigat-
ing officer and the commanding officers had made their own
decisions. Although the Superintendent disregarded the
advice of the Staff Judge Advocate to withhold action on
Kanai’s resignation request until after the Army Board had
reached its decision on the discharge application, we disagree
with the district court that this conduct improperly influenced
the decision of the Army Board members, who were not sub-
ject to the Superintendent’s command. In fact, the investigat-
ing officer, Henderson, who the Army concedes was not
under the command of the Superintendent, expressly stated
that Kanai’s application for discharge should be granted.

   As noted earlier in our decision, Kanai’s conscientious
objector proceeding was not prejudiced by the late memoran-
dum submitted by Major Van Antwerp, because Kanai was
permitted to submit a written rebuttal that included a response
to Van Antwerp’s comments. We also conclude that the
alleged errors regarding the timelines of the proceedings sim-
ply had no impact on the decision-making process. With
regard to the documents purportedly withheld from Kanai, we
see no reason why the documents should not have been shared
with him. However, we also conclude that the documents
were not relevant to the decision whether Kanai was entitled
to conscientious objector status.

   Additionally, we conclude that the "ex parte" communica-
tions at issue did not compromise the proceedings. If these
communications had any effect, they corrected a factual error
in the record that would have been harmful to Kanai’s posi-
tion before the Army Board. Therefore, we hold that Kanai
has failed to establish that he was denied due process in the
proceedings under review.

                              IV.

  In conclusion, we hold that the district court had subject-
matter jurisdiction over Kanai’s habeas corpus petition, and
                      KANAI v. MCHUGH                      29
that the Army waived any other challenge to the district
court’s authority to consider the petition based on the Army’s
failure to raise such a challenge in the district court. We
reverse the district court’s judgment granting the writ of
habeas corpus, and remand the case to the district court for
entry of an order reinstating the decision of the Army Board.

                             REVERSED AND REMANDED